Citation Nr: 1630172	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a rhomboid disability.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran & his wife

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1979 to March 1982, as well as subsequent periods of active duty in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been associated with the electronic claims folder.

This record in this matter consists solely of electronic claims files and has been reviewed. 

The issues of service connection for a left shoulder disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1997 decision, the RO denied the Veteran's claim for service connection for a left shoulder injury.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the March 1997 rating decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection a left shoulder disability.


CONCLUSIONS OF LAW

1.  The March 1997 decision that denied the Veteran's claim for service connection for a left shoulder injury is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103(1996).

2.  New and material evidence having been presented, the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the claim is reopened herein, any error in providing appropriate notice or assistance is harmless error.

Analysis

In March 1997, the Veteran's claim for service connection for a left shoulder injury was denied because there was no permanent residual or chronic disability subject to service connection is shown by service medical records or demonstrated by evidence following service.  Evidence of record at the time of that decision included service treatment records and February 1997 VA examination conducted by a private clinician noting normal range of motion in the left shoulder and no pain on motion.  The Veteran did not appeal the denial, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the March 1997 decision became final.

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's current claim for entitlement to service connection is based upon the same factual basis as the claim for entitlement to service connection which was denied in the March 1997 rating decision.  In February 2011, the Veteran filed a claim asserting that service connection was warranted for a left shoulder disability.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
In October 2011, the RO denied the claim, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  

Since the October 2011 Rating Decision, evidence submitted includes a March 2011 shoulder MRI noting a partial tear at the myotendinous junction of the supraspinatus tendon; glenohumeral joint osteoarthritis; and degenerative joint disease.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the March 1997 decision and could not have been considered by prior decision makers.  Moreover, it is material as these records address a current disability, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a left shoulder disability is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened.





REMAND

The Veteran's representative stated at his hearing that he was receiving Social Security Disability Income for his back.  See November 2015 hearing.  He also stated on a February 2000 annual medical certification that he received disability for his back.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
 § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This includes records of the Social Security Administration  (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, upon remand SSA should be contacted for any outstanding records.  

Next, regarding the Veteran's shoulder disability, he should be afforded a new VA examination to address his current disability and determine whether it is as likely as not related to his automobile accident during active duty service in the National Guard in June 1996. 

Finally, while the Veteran was afforded a low back examination in June 2011, the clinician did not specifically address whether the Veteran's low back condition was aggravated by his service-connected rhomboid injury.  Nor did the examiner appear to consider the Veteran's service treatment records from the National Guard noting his automobile accident or low back complaints, including his Statement of Medical Examination and Duty Status from the June 1996 accident noting a lumbar contusion, as well as a May 1997 notation of recent low back pain since March 1997, since part of the VA opinion was based on a finding that no injury could be found in the service records provided in the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, upon remand, the Veteran should be afforded a new examination that addresses aggravation, and the findings in the Veteran's National Guard service treatment records. 
Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed left shoulder disability.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his left shoulder disability began in or is etiologically related to the Veteran's active duty service, specifically including his automobile accident in June 1996 during his National Guard service.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed low back disability.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his low back disability began in or is etiologically related to the Veteran's active duty service, specifically including his automobile accident in June 1996 during his National Guard service.

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected rhomboid injury.

If the examiner determines that any low back disability is aggravated by the Veteran's rhomboid injury, the examiner should report to the extent possible the baseline level of severity of the low back disability prior to the onset of aggravation.  If some of the increase in severity of the low back disability is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability. 

Attention is drawn to the Veteran's service treatment records from the National Guard, including his Statement of Medical Examination and Duty Status from the June 1996 accident noting a lumbar contusion, as well multiple notations of back pain including the May 1997 notation of recent low back pain since March 1997.

The examiners must include a thorough rationale for any conclusions reached.  The examiner are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims for service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


